           Case 2:20-cv-00051-cr Document 56 Filed 03/17/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                                   FOR THE                                2021 MA 11 PM12: 15
                             DISTRICT OF VERMONT
                                                                                  CLERK
CHRISTINA RAINVILLE,                              )
                                                  )                        BY DEPUT"( CL~
      Plaintiff,                                  )
                                                  )
             V.                                   )              Case No. 2:20-cv-0051
                                                  )
BOXER BLAKE & MOORE PLLC formerly                 )
d/b/a ELLIS BOXER & BLAKE, PLLC, and              )
BOXER BLAKE MOORE & SLUKA PLLC                    )
                                                  )
      Defendant.                                  )
  ENTRY ORDER RE: DOCUMENT RETENTION AND DESTRUCTION AND
                               CONFIDENTIALITY
                                      (Doc. 37)
     Based upon the rulings the court made on the record at a March 3, 2021 hearing,
the court hereby ORDERS as follows:
      1.     Plaintiff shall return a complete set of all emails and documents to
             Defendant in unredacted form without retaining copies except as otherwise
             permitted herein. Defendant shall arrange and pay for a courier to pick the
              documents up from Plaintiffs home within sixty (60) days of Plaintiffs
              designation as set forth in paragraph two herein. Upon confirmation of
              receipt of the emails and documents by Defendant, Plaintiff shall verify that
              she has permanently deleted all copies in her possession, custody, and
              control in both electronic and hard copy forms.
      2.      Plaintiff shall be permitted to retain and use copies of the redacted
              documents initially marked "relevant" in Plaintiffs November 2, 2020,
              correspondence to the court (documents 573-1934, except 1741-42) for
              purposes of this litigation only. Plaintiff has thirty (30) days to designate
              any additional documents relevant to her remaining claims consistent with
              the court' s Order and Opinion dated March 12, 2021 Granting Defendant's
     Case 2:20-cv-00051-cr Document 56 Filed 03/17/21 Page 2 of 3




       Motion to Dismiss and Granting in Part and Denying in Part Plaintiffs
       Motions to Amend.
3.     Any of the designated "relevant" documents that contain work product,
       attorney-client privileged, or confidential information as identified by the
       court's December 30, 2020 Order or as designated by any party shall be and
       remain redacted to eliminate non-party client names or non-party client
       identifiable information and shall be subject to a Confidentiality Order as
       follows:
       a.         the documents shall be marked "CONFIDENTIAL";
       b.         the CONFIDENTIAL documents shall be used for purposes of this
                  litigation only and shall be returned to Defendant within sixty (60)
                  days after the conclusion of the litigation or as ordered by the court,
                  with a certification under oath by Plaintiff that all copies thereof
                  have been destroyed and not retained.
       c.         The CONFIDENTIAL documents shall be filed in the public record
                  under seal pursuant to Local Rule 5.2; and
       d.         in the course of the litigation the CONFIDENTIAL documents may
                  only be shared with the following persons:
             1.          The parties and their attorneys of record, and those support
                         staff of attorneys who perform tasks related to the case;
            11.          witnesses at their depositions in this case;
            m.           the court and court personnel as necessary;
            1v.          other individuals with permission of the court.
4.     Any documents containing CONFIDENTIAL information that have been
       forwarded or otherwise disseminated to any third party, including but not
       limited to Plaintiffs family members, shall be identified by Plaintiff within
       thirty (30) days of this Entry Order and Plaintiff shall take all reasonable
       steps to ensure the deletion and non-dissemination of such material
       including, inter alia, by confirming that the third party has deleted and does

                                           2
         Case 2:20-cv-00051-cr Document 56 Filed 03/17/21 Page 3 of 3




           not possess such documents.
    5.     To the extent that Plaintiff seeks to retain "personal" documents that are not
           relevant to this litigation, she must submit a list of those documents to
           Defendant for its approval within thirty (30) days of this Entry Order. The
           court will review in camera any disputed documents.
    6.     The court shall modify this Entry Order only with the parties ' mutual
           written consent or based upon a finding of good cause. Failure to adhere to
           the provisions of this Entry Order may result in the imposition of sanctions.
SO ORDERED.
    Dated at Burlington, in the District of Vermont, this   /7<J-,,.day of March, 2021.

                                                               ~~
                                                            Christina Reiss, District Judge
                                                            United States District Court




                                           3
